  Case 19-07233           Doc 18       Filed 04/22/19 Entered 04/22/19 08:33:59     Desc Main
                                         Document     Page 1 of 3


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                 )     Case No. 19 B 07233
                                                       )
ANGELA VAUGHN,                                         )     Chapter 13
                                                       )
                  Debtor.                              )     Hon. A. Benjamin Goldgar

               OBJECTION OF AMERICREDIT FINANCIAL SERVICES, INC.,
                    D/B/A GM FINANCIAL TO CONFIRMATION OF
                      DEBTOR’S PROPOSED CHAPTER 13 PLAN

         AMERICREDIT             FINANCIAL      SERVICES,   INC.,   D/B/A    GM     FINANCIAL

(“AmeriCredit”), a creditor herein, by its attorneys, the law firm of Sorman & Frankel, Ltd.,

pursuant to Sections 1325(a)(5)(B), 1325 (a)(9), and 1326(a)(1) of the Bankruptcy Code, 11

U.S.C. §§1325(a)(5)(B), 1325 (a)(9), and 1326(a)(1) (West 2019), and such other Sections and

Rules as may apply, for its Objection to Confirmation of Debtor’s proposed Chapter 13 Plan,

respectfully states as follows:

         1. On March 15, 2019, Angela Vaughn (“Debtor”) filed a Voluntary Petition for Relief

under Chapter 13 of the Bankruptcy Code and proposed Chapter 13 Plan (the “Plan”), which is

scheduled for a confirmation hearing on May 14, 2019.

         2. AmeriCredit is a creditor of the Debtor with respect to a certain indebtedness secured

by a lien upon a 2008 Cadillac CTS motor vehicle bearing a Vehicle Identification Number of

1G6DS57V580144068 (the “Vehicle”). (See Ex. “A”). Debtor purchased the Vehicle on

February 24, 2014, i.e. more than 910 days prior to the commencement of these proceedings.

         3. As set forth in the Retail Installment Contract attached as Exhibit “A”, Debtor was

required to tender equal monthly payments to AmeriCredit, each in the sum of $553.43 with an

interest rate of 20.95%. (See Ex. “A”).



AmeriCredit/Vaughn/Objection to Plan
                                                   1
  Case 19-07233           Doc 18       Filed 04/22/19 Entered 04/22/19 08:33:59    Desc Main
                                         Document     Page 2 of 3


         4. As of the date of the commencement of these proceedings, Debtor’s account with

AmeriCredit was in default in the amount of $17,359.69.

         5. Debtor has not provided AmeriCredit or its counsel with proof of a valid full

coverage insurance policy for the Vehicle identifying AmeriCredit as the lienholder/loss payee to

protect AmeriCredit’s interest in the Vehicle from loss or destruction.

         6. There remains a total outstanding balance due to AmeriCredit from Debtor in the sum

of $17,359.69.

         7. Debtor’s Plan identifies AmeriCredit as a secured creditor in Section 3.2.

AmeriCredit objects to the treatment proposed in the Plan as follows:

                  A. Debtor alleges a value of the Vehicle of only $2,500.00. As reflected in the

         NADA Official Used Car Guide Appraisal Report attached as Exhibit “B”, the retail

         value of the Vehicle is no less than $6,525.00;

                  B. Debtor proposes to pay the foregoing at an interest rate of 7.00%. Debtor’s

         Plan fails to provide payments to AmeriCredit for the present value of its claim because

         the Plan does not provide for adequate interest payments. As mandated by the United

         States Supreme Court in Till v. SCS Credit Corp., 541 U.S. 465 (2004), this Court must

         determine the appropriate rate of interest to be paid to AmeriCredit in the Plan by

         providing AmeriCredit with a “risk adjustment” sufficient to compensate it for the added

         risk of the debtor having commenced bankruptcy proceedings. The circumstances of

         Debtor’s bankruptcy estate, wherein Debtor’s financial condition has presumptively

         deteriorated since the purchase of the Vehicle and resulting in the commencement of

         these proceedings, clearly show that Debtor could not obtain financing at a rate lower




AmeriCredit/Vaughn/Objection to Plan
                                                   2
  Case 19-07233           Doc 18       Filed 04/22/19 Entered 04/22/19 08:33:59             Desc Main
                                         Document     Page 3 of 3


         than the interest rate provided in the Contract. As such, AmeriCredit asserts that it is

         entitled to be paid on its claim at the Contract rate of interest, i.e., 20.95%;

                  C. Debtor provides for pre-confirmation adequate protection payments of only

         $50.00 and for set monthly payments of only $100.00. However, in order to comply with

         11 U.S.C. § 1325(a)(5)(B)(iii), Debtor is required to propose a Plan that provides equal,

         fixed monthly payments to AmeriCredit in a manner sufficient to satisfy its secured

         claim, i.e. $245.66 per month, as calculated by a secured claim of $6,525.00 with an

         interest rate of 20.95% amortized over 36 months. (See Ex. “C”).

         8. Based on the inaccurate information provided by Debtor therein, the Plan, as

proposed, is not feasible;

         9. For the reasons stated above, Debtor’s Plan fails to comply with the applicable

provisions of the Bankruptcy Code and must provide for and satisfy the objections specified

herein to be feasible and provide AmeriCredit adequate protection.

         WHEREFORE, AmeriCredit Financial Services, Inc., d/b/a GM Financial respectfully

requests that this Court enter an Order, as denying Debtor’s request for confirmation of the Plan;

and, for such other, further, and different relief as this Court deems just and proper.

                                                 Respectfully submitted,
                                                 AMERICREDIT FINANCIAL SERVICES, INC.,
                                                 D/B/A GM FINANCIAL,
                                                 Creditor,
                                                 By: ___/s/ Cari A. Kauffman___
                                                 One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535
(312) 332-3545 (facsimile)



AmeriCredit/Vaughn/Objection to Plan
                                                    3
